Order entered April 28, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01096-CR

                DADRIAN MONTREZ MCCLAIN, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 31862

                                     ORDER

      Before the Court is appellant’s April 26, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by May 24, 2021.


                                                /s/   DENNISE GARCIA
                                                      JUSTICE